Title: From George Washington to Henry Clinton, 21 April 1782
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Head Quarters April 21st 1782
                        
                        The inclosed representation from the Inhabitants of the County of Monmouth, with testimonials to the facts,
                            which can be coroborated by other unquestionable evidence, will bring before your Excellency the most wanton,
                            unprecedented, & inhuman Murder that ever disgraced the arms of a civilized People.
                        I shall not, because I conceive it altogether unnecessary, trouble your Excellency with any animadversion
                            upon this transaction. Candor obliges me to be explict. To save the innocent, I demand the guilty—Captain Lippingcot,
                            therefore or the officer who commanded at the execution of Captain Huddy must be given up; or, if that Officer was of
                            inferior rank to him, so many of the perpetrators, as will, according to the Tariff of Exchange be an Equivalent.
                        To do this will mark the justice of your Excellency’s Character—in failure of it, I shall hold myself
                            justifiable in the Eyes of God & Man for the measure to which I shall resort.
                        I beg your Excellency to be perswaded that it cannot be more disagreable to you to be addressed in this
                            Language than it is to me to offer it, but the subject requires frankness and decision.
                        I have to request your speedy determination, as my resolution is suspended but for your answer. I have the
                            honor to be Sir Your Excellency’s most Obedient & most humble servant
                        
                            Go: Washington
                        
                    